Ritter, J.
(Concurring in part and dissenting in part and voting to modify the order appealed from by deleting the provisions thereof granting those branches of the petitioner’s motion *18which were to compel the respondent to provide turnaround documents and the names of its appraisers and substituting therefor provisions denying those branches of the motion with the following opinion, in which Altman, J., concurs.) Because I cannot agree that the Town has demonstrated that disclosure of the “turnaround documents”, with handwritten notes redacted, is material and necessary to this proceeding, I respectfully dissent from so much of the majority’s opinion as affirms that portion of the order under review. The only information not already provided to the Town that will be revealed by disclosure of the turnaround documents is which potentially comparable properties were listed by staff but not utilized by the Board in setting the final equalization rates. This information is neither material nor necessary to determine the issue at hand, to wit: whether the values established for sample properties were the result of a rational process (see, Matter of City of Syracuse v State Bd. of Equalization & Assessment, 101 AD2d 653, affd 64 NY2d 894). We need not decide whether better comparables might have been selected or more accurate values determined (see, Matter of City of Syracuse v State Bd. of Equalization & Assessment, supra).
Neither party supplied a specimen nor proffered a precise definition of turnaround document. The only express attempt to define a turnaround document was by the Board, which asserted: “The turn-around documents are lists of properties to be appraised together with suggested comparable properties. There are often handwritten, scribbled notes reflecting the appraiser’s work as they decide which of the suggested comparables to use and which to to reject”.
Comparables are properties sold in market transactions that are comparable to sample properties which are selected to be representative of all taxable properties in a municipality, and whose values are adjusted for any differences between such comparable properties and a sample parcel in order to derive a fair market value for the sample parcel (see, 9 NYCRR 186-1.14 [b] [1]; Matter of General Elec. Co. v Town of Salina, 69 NY2d 730). The Board’s description of a turnaround document was adopted by the Town, which focused its arguments in support of disclosure of the turnaround documents by stating: “In order to determine the adequacy and rationality of the methodology employed by [the Board], the entire process, including appraisers’ notes and why they employed or rejected certain sales, must be available to the Town for review”. Because the majority and I agree that any handwritten notes *19made by the Board’s appraisers are not subject to disclosure, and because the comparables actually selected by the Board were in fact disclosed to the Town, all that remains undisclosed is a list of potential comparables not selected by the Board, which, as noted above, is not relevant to the issue at hand. Moreover, a number of the comparables not selected by the Board were relied on by the Town as part of its administrative challenges to various of the comparables used by the Board. In many instances, the Town’s proffered comparables were employed by the Board to revalue sample parcels. In fact, the Town met with considerable success in its administrative challenges, obtaining increases in the equalization rate from 60.39% to 86.62% for 1993, and from 92.21% to 95.92% for 1994.
Moreover, the identity of which potential comparables were not selected by the Board may be ascertained without the discovery sought (see, Matter of Town of Greenville v New York State Bd. of Real Prop. Servs., 251 AD2d 788). The Town has access to information on all market sales of property within the Town in its own assessment records and those maintained by the County Clerk. The sale of any property comparable to a sample parcel that was not employed by the Board is, by definition, a rejected comparable. This information permits the Town to challenge the adequacy and rationality of the comparables selected by the Board and the values established for sample parcels. This point was forcefully made by this Court in 860 Executive Towers v Board of Assessors (53 AD2d 463, 473, affd sub nom. Matter of Pellaton Apts. v Board of Assessors, 43 NY2d 769), which, in approving the denial of disclosure of various data underlying an equalization rate, held: “In lieu of this raw data, the County was granted a list of all appraisals and sales actually used in the pertinent surveys. The County could easily have randomly selected some appraisals and sales and have either double-checked them against the information in the County Assessor’s office or engaged an expert appraiser to undertake de novo appraisals. It could have then called any serious discrepancies to the attention of the court. Thus, the raw data denied the County did not prevent it from impeaching the State rates”. The same avenues were open to the Town in this case.*
In addition, the Town made no request for the turnaround documents during the administrative proceedings. This point *20was raised before the Supreme Court by the Board, which objected to the fact that the Town was raising objections to “methodology and procedure” for the first time in this CPLR article 78 proceeding and argued that it had been deprived of an opportunity to consider and respond to these objections. Thus, denial of disclosure is further supported by the doctrines of exhaustion of administrative remedies and preservation (see, Matter of Hughes v Suffolk County Dept. of Civ. Serv., 74 NY2d 833; Watergate II Apts. v Buffalo Sewer Auth., 46 NY2d 52; Matter of Town of Greenville v New York State Bd. of Real Prop. Servs., supra; Matter of Town of Mount Kisco v State Bd. of Equalization & Assessment, 101 AD2d 462, affd 64 NY2d 950). Indeed, the courts have emphasized the need to litigate the rationality and adequacy of State equalization rates before the Board during the administrative review process (see, Matter of Town of Mount Kisco v State Bd. of Equalization & Assessment, supra; 860 Executive Towers v Board of Assessors, supra). Finally, the recent decision of the Appellate Division, Third Department, in Matter of Town of Greenville v New York State Bd. of Real Prop. Servs. (supra) supports the conclusions herein and clarifies and provides significant insight into its prior decision in Matter of Town of Mamakating v New York State Bd. of Real Prop. Servs. (246 AD2d 844).
Accordingly, I would modify the order of the Supreme Court by deleting those provisions which ordered the disclosure of the turnaround documents and the names of the Board’s appraisers, and would substitute therefor provisions denying such relief.
Miller, J. P., and Luciano, J., concur with Friedmann, J.; Ritter and Altman, JJ., concur in part and dissent in part in a separate opinion by Ritter, J.
Ordered that on the Court’s own motion, the appellant’s notice of appeal is treated as an application for leave to appeal and leave to appeal is granted (see, CPLR 5701 [c]); and it is further,
Ordered that the order is modified, as a matter of discretion, by (1) deleting the provision thereof which, in effect, granted that branch of the petitioner’s motion which was to compel the respondent to disclose the names of its personnel who performed the appraisal and substituting therefor a provision denying that branch of the motion, and (2) adding a provision *21thereto allowing the respondent to redact from the turnaround documents any handwritten notes or other expression of subjective opinions or recommendations by its appraisers; as so modified, the order is affirmed, without costs or disbursements.

 Although the decision in 860 Executive Towers arose in the context of an RPTL article 7 proceeding, not, as here, in an RPTL article 12 proceeding, *20nothing in Justice Hopkins’ opinion indicates that the quoted language was limited to RPTL article 7 proceedings.